Case 1:20-cv-01344-AJT-IDD Document 170 Filed 04/06/21 Page 1 of 3 PageID# 2207




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  DAVID P. DONOVAN,

                   Plaintiff,                       Civil Action No. 1:20-cv-1344

  v.

  BETH A. WILKINSON,

                   Defendant.



             UNOPPOSED MOTION TO FILE UNDER SEAL DEFENDANT’S
                 MEMORANDUM OPPOSING RECONSIDERATION

        Pursuant to Local Civil Rule 5(C), Defendant Beth Wilkinson, by undersigned counsel

 and without opposition from the plaintiff and intervenor, hereby moves to file her Memorandum

 Opposing Reconsideration under seal pending resolution of the currently pending sealing issues

 that are before Judge Davis.

        Defendant is filing this motion because her Memorandum Opposing Reconsideration

 addresses text and subject matter that the Court either has ordered sealed or is considering

 ordering sealed. The memorandum itself should therefore be sealed in its entirety pending

 resolution of those underlying issues before the Court, after which time it can be redacted

 consistent with the Court’s rulings.

        Pursuant to Local Civil Rule 5(C), Defendant provides the following non-confidential

 description of the material that has been filed under seal: a memorandum responding to

 Intervenor Pro Football Inc.’s memorandum motion to reconsider sealing determinations made

 by Judge Davis.
Case 1:20-cv-01344-AJT-IDD Document 170 Filed 04/06/21 Page 2 of 3 PageID# 2208




 Dated: April 6, 2021               Respectfully submitted,

                                    Beth Wilkinson


                                    By: /s/ Jared Paul Marx
                                    Thomas G. Connolly (VA Bar No. 29164)
                                    Thomas B. Mason (pro hac vice)
                                    Jared Paul Marx (VA Bar No. 91213)
                                    HARRIS, WILTSHIRE & GRANNIS, LLP
                                    1919 M Street NW, 8th Floor
                                    Telephone: (202) 730-1300
                                    Fax: (202) 730-1301
                                    tconnolly@hwglaw.com
                                    tmason@hwglaw.com
                                    jmarx@hwglaw.com

                                    Counsel for Defendant
Case 1:20-cv-01344-AJT-IDD Document 170 Filed 04/06/21 Page 3 of 3 PageID# 2209




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date, I caused a true copy of this document to be served via

 ECF on all parties.




 Dated: April 6, 2021                                 /s/ Jared Paul Marx
                                                      Jared Paul Marx
